t c memo united_states tax_court zagfly inc petitioner v commissioner of internal revenue respondent docket no 1494-12x filed date m renee orth an officer for petitioner mark alan weiner victoria a judson kirk m paxson and patricia p wang for respondent memorandum opinion guy special_trial_judge zagfly inc petitioner submitted to respondent an application_for recognition of exempt status under section c after exhausting its administrative remedies petitioner filed a petition with the court pursuant to sec_7428 seeking a declaratory_judgment that it qualifies as an organization described in sec_501 that is exempt from federal income_taxation pursuant to sec_501 the parties submitted this case to the court for decision on the basis of the pleadings and the parties’ stipulation as to the administrative record see rule sec_122 sec_217 background petitioner was organized as a california nonprofit corporation in date petitioner’s articles of incorporation state in part the specific purpose of this corporation is to establish internet platforms that will enable the general_public to direct the proceeds of their activities to charitable causes m renee orth is petitioner’s president and chief_executive_officer petitioner has delayed 1unless otherwise indicated section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure 2petitioner invoked the court’s jurisdiction pursuant to sec_7428 and b which permits an organization to initiate a declaratory_judgment action if the commissioner fails to make a determination within days after an application_for exemption is filed see rule c commencement of operations pending a final_determination regarding its exempt status under sec_501 petitioner plans to engage in an internet-based business selling goods and services initially petitioner intends to create a web site and sell flowers as part of an established network of florists as a flower broker petitioner anticipates that it will earn a sales commission of approximately to of the purchase_price of the flowers it sells petitioner’s web site will feature approximately different floral arrangements for purchase and delivery and it expects to sell flowers at market rates ie the price offered by other vendors participating in the florist network when customers purchase flowers from petitioner they will be able to designate a charitable_organization from a list of organizations approved by petitioner to receive all of the profit arising from the transaction petitioner will approve an organization to receive a share of its profits only if the organization is exempt under sec_501 if this business model is established and viable 3petitioner identified bloomnet and ftd as two of the largest florist networks 4petitioner’s bylaws state in relevant part w e partner with charitable organizations that pursue sustainable solutions that work in harmony with nature to improve the well being of humanity and the environment of which we are a part ultimate authority for partnership decisions is vested in the board petitioner hopes to expand its web site offerings to include travel reservation services petitioner plans to begin operations with an all volunteer workforce however assuming its business model is viable petitioner intends to pay its employees reasonable salaries petitioner indicated that it would suggest that our users allocate a small percentage to of the profits ie to of the purchase_price from their flower purchase to supporting our nonprofit if we find that our users are not inclined to voluntarily elect to allocate funds to our organization then we may need to include our operating_expenses in determining the ‘profit’ that goes to the charitable cause of our users’ choice petitioner’s goal is to cover all operating costs with philanthropic donations so that all user generated revenue can be directed to the charitable causes our users wish to support petitioner provided respondent with the following schedule projecting revenues and operating_expenses for the years indicated projected statement of revenues and expenses date through date revenue gross_sales commissions gross_receipts dollar_figure big_number dollar_figure big_number dollar_figure big_number operating_expenses internet-related expenses florist network dues occupancy compensation of officers directors and trustees other salaries and wages advertising fundraising expenses disbursements to or for the benefit of members total expenses -- -0- big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number brokering sales of flowers between consumers and florists is an activity ordinarily carried on by commercial enterprises petitioner acknowledges it will be a newcomer in a saturated market and it will be in direct competition with commercial flower brokers a declaratory_judgment discussion petitioner commenced this declaratory_judgment action pursuant to sec_7428 seeking a determination with respect to its initial qualification as a tax- exempt_organization see rules the court may issue a declaratory_judgment in this case inasmuch as respondent failed to make a determination within days of the date petitioner filed its application_for exemption and petitioner otherwise exhausted its administrative remedies see sec_7428 rule c 72_tc_681 nat’l paralegal inst coal v commissioner tcmemo_2005_293 disposition of a declaratory_judgment action concerning the initial qualification of an exempt_organization is ordinarily made on the basis of the administrative record rule a and b 71_tc_102 69_tc_570 the court’s decision is based on the assumption that the facts represented in the administrative record are true rule b b whether petitioner qualifies for tax-exempt status sec_501 provides in relevant part that an organization described in sec_501 shall be exempt from federal_income_tax unless exemption is denied under sec_502 or sec_503 to qualify as an exempt_organization under sec_501 a corporation generally must demonstrate that it is organized and will operate exclusively for religious charitable scientific educational or other specified exempt purposes no part of its net_earnings will inure to the benefit of a private_shareholder_or_individual no part of its activities constitutes intervention or participation in any political campaign on behalf of any candidate for public_office and no substantial part of its activities consists of political or lobbying_activities am campaign acad v commissioner 92_tc_1053 qualification as a corporation described in sec_501 not only provides an exemption from federal_income_tax but also generally permits the corporation to solicit and accept donations which normally are deductible by the donor against his or her federal tax see sec_170 461_us_574 sec_1_501_c_3_-1 income_tax regs provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 income_tax regs provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 income_tax regs provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_513 defines the term unrelated_trade_or_business to include any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable purpose or function constituting the basis for its exemption under sec_501 the court has concluded that the term trade_or_business as it is used in sec_512 and sec_513 has the same meaning given the term in other sections of the code 56_tc_147 citing 36_tc_96 aff’d per curiam 306_f2d_20 6th cir respondent contends that petitioner does not qualify as an exempt_organization under sec_501 on the alternative grounds that petitioner will not operate exclusively for an exempt_purpose as required by sec_501 and petitioner will operate as a feeder_organization within the meaning of sec_502 petitioner asserts that although it will fulfill its purpose by engaging in activities that others engage in for commercial gain its primary motivation is charitable petitioner maintains that its ‘business’ will not generate a financial profit since it will be supplying the good of charitable_contribution to its users commensurate in scope with its operational revenue in short petitioner contend sec_5sec a provides the general_rule that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 because we hold that petitioner will not operate exclusively for an exempt_purpose and therefore is not an exempt_organization under sec_501 we need not address the question whether petitioner is a feeder_organization under sec_502 that its primary purpose is not to operate a trade_or_business but rather is a charitable one--to facilitate the donation of its profits to other charitable organizations in accordance with sec_1_501_c_3_-1 income_tax regs we must consider whether petitioner will engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 the record reflects that petitioner’s primary activity will be to operate a web site through which its customers may purchase flowers at market prices from a network of florists petitioner intends to engage in this sales-based business in direct competition with commercial flower brokers on a regular and continuous basis with the ultimate aim of maximizing profits in the form of commissions paid on each transaction that it completes see 480_us_23 a trade_or_business is an activity that is continuous and regular and is undertaken with the primary purpose of deriving income or profit thus contrary to petitioner’s position its primary activity is not a charitable one but rather it is a commercial activity that amounts to an unrelated_trade_or_business within the meaning of sec_513 see sec_1_501_c_3_-1 income_tax regs selling flowers at market prices on the internet is not substantially related to an exempt_purpose under sec_501 except insofar as it provides petitioner with income that it intends to distribute to charitable organizations see eg 82_tc_193 holding a corporation that conducted bingo_games and contributed its profits to various charitable organizations was operated for the primary purpose of carrying_on_a_trade_or_business ie deriving profits from bingo_games and was not operated exclusively for an exempt_purpose under sec_501 to summarize petitioner will not be engaged primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 and more than an insubstantial part of its activities will not be in furtherance of an exempt_purpose see sec_1_501_c_3_-1 income_tax regs because petitioner will not be operated exclusively for an exempt_purpose it does not qualify as an organization that is exempt from federal income_taxation under sec_501 to reflect the foregoing decision will be entered for respondent
